DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2013/0265536) in view of Zhang et al. (U.S. 2018/0173074).

Regarding claim 1, Hashimoto discloses a method of making a switchable light modulator (150, Fig. 18; page 6, para [0113-0114, 0116]) comprising:
	providing a first substrate (2, Fig. 17; page 6, para [0112]) including a first major surface (upper surface of 2, Fig. 17);
	providing a second substrate (1, Fig. 17; page 6, para [0112]) including a second major surface (lower surface of 1, Fig. 17);
	providing a wall structure (4, Fig. 17; page 6, para [0111]) having a top (such as upper surface of 4, Fig. 17) and a bottom (bottom surface of 4, Fig. 17), the wall structure including a mould part (protruding portions of 4, Figs. 8 and 17; page 3, para [0059]) defining a recess (recessed portions defined by protruding portions of 4, Figs. 8 and 17; page 3, para [0059]) along the top of the wall structure (recess portions defined by protruding portions of 4 along the top of the wall structure 4, Figs. 8, 16-17);
	filling the recess (recessed portions defined by protruding portions of 4, Figs. 8 and 17; page 3, para [0059]) with a fluid pre-cursor (such as a resin material forming 7a, Figs. 8 and 17; page 2, para [0024]; page 6, para [0118]);
	providing a modulating fluid (3, Fig. 17; page 6, para [0112]) in discrete volumes within said plurality of cavities (such as discrete volumes of modulating fluid 3 within the pair of cavities 130, Figs. 17-18),
disposing the wall structure (4, Fig. 17) between the first major surface (upper surface of 2, Fig. 17) and the second major surface (lower surface of 1, Fig. 17); and
curing the fluid pre-cursor (curing the resin material forming 7a, Figs. 8, 14-15, and 17; page 5, para [0098-0101]) to bond the second substrate (1, Fig. 17) and a surface of the recess (recessed portions defined by protruding portions of 4, Figs. 8 and 17) together.

Hashimoto does not expressly disclose that the wall structure (4, Fig. 17) is a polymer wall structure.  However, Hashimoto does disclose that the wall structure (4, Fig. 17) can be formed from a number of sealing materials (page 1, para [0015]; page 6, para [0111]).  Furthermore, Zhang discloses a display device comprising an edge seal that can be formed from a well known polymer based material (page 5, para [0042]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the wall structure (Hashimoto: 4, Fig. 17) of Hashimoto using the polymer sealing material (Zhang: page 5, para [0042]) of Zhang in order to obtain the benefits of forming a polymer wall from a well known sealing material that has excellent sealing properties to bond the first substrate (Hashimoto: 1, Fig. 17) to the second substrate (Hashimoto: 2, Fig. 17) and to seal the modulating fluid (Hashimoto: 3, Fig. 17) as taught by Zhang (page 5, para [0042]).

Regarding claim 2, Hashimoto as modified by Zhang discloses a method of making a switchable light modulator with all the limitations of claim 1 above but does not expressly disclose wherein the wall structure (Hashimoto: 4, Fig. 17) is bonded to the first substrate (Hashimoto: 2, Fig. 17) before the step of providing a modulating fluid (Hashimoto: 3, Fig. 17) in discrete volumes within said plurality of cavities (Hashimoto: plurality of cavities 130 of 110 forming 120, Figs. 17-18; page 6, para [0112-0114]).  However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to have the wall structure (Hashimoto: 4, Fig. 17) bonded to the first substrate (Hashimoto: 2, Fig. 17) before the step of providing the modulating fluid (Hashimoto: 3, Fig. 17) in order to obtain the benefits of being able to seal the modulating fluid (Hashimoto: 3, Fig. 17) in discrete volumes within the said plurality of cavities (Hashimoto: plurality of cavities 130 of 110 forming 120, Figs. 17-18; page 6, para [0112-0114]).

Regarding claim 8, Hashimoto as modified by Zhang discloses a method of making a switchable light modulator with all the limitations of claim 1 above and further discloses wherein the mould part (Hashimoto: protruding portions of 4, Figs. 8 and 17) is optically transparent (Hashimoto: page 6, para [0115]) and the cast part (Hashimoto: 7a, Figs. 8 and 17) obscures light (Hashimoto: 7a obscures light because of its refractive index relative to the refractive index of an adjacent layer Figs. 7-8; page 4, para [0071-0072]) and includes a filler material (Hashimoto: such as a photo-curable resin, Fig. 13; page 5, para [0096]).

Regarding claim 10, Hashimoto as modified by Zhang discloses a method of making a switchable light modulator with all the limitations above and further discloses wherein the modulating fluid (Hashimoto: 3, Fig. 17) includes liquid crystals (Hashimoto: liquid crystals of 3, Fig. 17; page 4, para [0074]).

Regarding claim 11, Hashimoto discloses a switchable light modulator device (150, Fig. 18; page 6, para [0113-0114, 0116]) having a first substrate (2, Fig. 17; page 6, para [0112]) and a second substrate (1, Fig. 17; page 6, para [0112]) with opposite major surfaces (upper surface of 2 and lower surface of 1, Fig. 17) spaced apart by one or more structures (4, Fig. 17; page 6, para [0111]), wherein each structure (4, Fig. 17) comprises two or more parts defining wall features (such as upper surface of 4 and bottom surface of 4, Fig. 17), thus creating a plurality of cavities (plurality of 130 of 110 forming 120, Figs. 17-18; page 6, para [0112-0114]), said cavities (plurality of 130 of 110 forming 120, Figs. 17-18) sealing a fluid (3, Fig. 17; page 6, para [0112]) in discrete volumes (such as discrete volumes of fluid 3 within the pair of cavities 130, Figs. 17-18),
	wherein each of said one or more structures (4, Fig. 17) comprises a mould part (protruding portions of 4, Figs. 8 and 17; page 3, para [0059]) bonded to said first substrate (2, Figs. 8 and 17) and defining a recess (recessed portions defined by protruding portions of 4, Figs. 8 and 17; page 3, para [0059]), and its cast part (such as 7a, Figs. 8 and 17; page 2, para [0024]; page 5, para [0092-0093]) filling said recess (recess portions defined by protruding portions of 4, Figs. 8 and 17) and bonded to said second substrate (1, Figs. 8 and 17) and a surface of said recess (surface of recessed portions defined by protruding portions of 4, Figs. 8 and 17), said cast part (7a, Figs. 8 and 17) being enclosed by said surface of said recess (surface of recessed portions defined by protruding portions of 4, Figs. 8 and 17) and said second substrate (1, Figs. 8 and 17) replicating the surfaces of both (cast parts 7a enclosed by surface of recessed portions of 4 and the second substrate 1 replicate the surfaces of both, Figs. 8 and 17).

Hashimoto does not expressly disclose that the structure (4, Fig. 17) is a polymer structure.  However, Hashimoto does disclose that the structure (4, Fig. 17) can be formed from a number of sealing materials (page 1, para [0015]; page 6, para [0111]).  Furthermore, Zhang discloses a display device comprising an edge seal that can be formed from a well known polymer based material (page 5, para [0042]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the structure (Hashimoto: 4, Fig. 17) of Hashimoto using the polymer sealing material (Zhang: page 5, para [0042]) of Zhang in order to obtain the benefits of forming a polymer structure from a well known sealing material that has excellent sealing properties to bond the first substrate (Hashimoto: 1, Fig. 17) to the second substrate (Hashimoto: 2, Fig. 17) and to seal the fluid (Hashimoto: 3, Fig. 17) as taught by Zhang (page 5, para [0042]).
Regarding claim 13, Hashimoto as modified by Zhang discloses a switchable light modulator with all the limitations above and further discloses wherein the mould part (Hashimoto: protruding portions of 4, Figs. 8 and 17) is optically transparent (Hashimoto: page 6, para [0115]) and the cast part (Hashimoto: 7a, Figs. 8 and 17) obscures light (Hashimoto: 7a obscures light because of its refractive index relative to the refractive index of an adjacent layer Figs. 7-8; page 4, para [0071-0072]) and includes a filler material (Hashimoto: such as a photo-curable resin, Fig. 13; page 5, para [0096]).

Regarding claim 16, Hashimoto as modified by Zhang discloses a switchable light modulator with all the limitations above and further discloses wherein the polymer structures (Hashimoto: 4, Fig. 17) additionally include bracing features (Hashimoto: 109, Figs. 15 and 17; page 6, para [0104]).

Regarding claim 17, Hashimoto as modified by Zhang discloses a switchable light modulator with all the limitations above but does not expressly disclose wherein the first substrate (Hashimoto: 2, Fig. 17) or the second substrate (Hashimoto: 1, Fig. 17) comprises a flexible transparent material.  However, Hashimoto discloses that the first and second substrates (Hashimoto: 2 and 1, Fig. 17) can be formed of a transparent resin material (Hashimoto: Figs. 13-15 and 17; page 5, para [0095-0096]).  Furthermore, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that first and second substrates of a light modulator such as a display can be formed from a flexible resin material in order to provide a flexible display that can bend instead of break from an applied external force.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first and second substrates (Hashimoto: 2 and 1, Fig. 17) of Hashimoto as modified by Zhang from a well-known flexible resin material in order to obtain the benefits of forming a switchable light modulator having flexible first and second substrates that can bend and not break from an applied external pressure as is well known in the art.

Regarding claim 18, Hashimoto as modified by Zhang discloses a switchable light modulator with all the limitations above and further discloses wherein the switchable light modulator (Hashimoto: 150, Fig. 18) has a first state that strongly attenuates light, and a second state that is substantially transparent to visible light (Hashimoto: since the switchable light modulator can attenuate or transmit light as needed; Figs. 17-18; page 4, para [0079]).

Regarding claim 19, Hashimoto as modified by Zhang discloses a switchable light modulator with all the limitations above and further discloses wherein the modulating fluid (Hashimoto: 3, Fig. 17) includes liquid crystals (Hashimoto: liquid crystals of 3, Fig. 17; page 4, para [0074]).

Regarding claim 20, Hashimoto as modified by Zhang discloses a window (Hashimoto: Fig. 18; page 6, para [0114]) including a switchable light modulator (Hashimoto: 150, Figs. 17-18) of claim 11.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2013/0265536) in view of Zhang et al. (U.S. 2018/0173074) as applied to claim 1 and further in view of Yoshida et al. (U.S. 2018/0239476).

Regarding claim 3, Hashimoto as modified by Zhang discloses a method of making a switchable light modulator with all the limitations of claim 1 above but does not expressly disclose wherein curing the fluid pre-cursor (Hashimoto: curing the resin material forming 7a, Figs. 8, 14-15, and 17; page 5, para [0098-0101]) to bond the second substrate (Hashimoto: 1, Fig. 17) and a surface of the recess (Hashimoto: recessed portions defined by protruding portions of 4, Figs. 8 and 17) together comprises heating the fluid pre-cursor or exposing the fluid pre-cursor to UV light.  However, Yoshida discloses a light modulator (100, Fig. 1; page 4, para [0061]) comprising a sealing member (3, Fig. 4; page 4, para [0062]) that is formed by curing a photocurable resin via exposure to UV light (page 5, para [0072]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the fluid pre-cursor (Hashimoto: such as resin material forming 7a, Figs. 8, 14-15, and 17; page 5, para [0098-0101]) as a photo-curable resin sealant material (Yoshida: 3, Fig. 4; page 5, para [0072]) of Yoshida that can be cured by exposure to UV light in order to obtain the benefits of curing the fluid pre-cursor material through the process of exposure to UV light to bond the polymer wall structure (Hashimoto: 4, Fig. 17) to the second substrate (Hashimoto: 1, Fig. 17) as taught by Yoshida (3, Fig. 4; page 4, para [0062]; page 5, para [0072]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2013/0265536) in view of Zhang et al. (U.S. 2018/0173074) as applied to claim 1 and further in view of Yamada et al. (KR 2001-0015442).

Regarding claim 4, Hashimoto as modified by Zhang discloses a method of making a switchable light modulator with all the limitations of claim 1 above but does not expressly disclose wherein disposing the polymer wall structure (Hashimoto: 4, Fig. 17) between the first major surface (Hashimoto: upper surface of 2, Fig. 17) and the second major surface (Hashimoto: bottom surface of 1, Fig. 17) includes compressing the polymer wall structure (Hashimoto: 4, Fig. 17) between the first and second substrates (Hashimoto: 2 and 1, Fig. 17) with a roller.  However, Yamada discloses a method of making a spatial light modulator (page 1, para [0001]) comprising a step of disposing a sealing wall structure between first and second substrates and compressing the sealing wall structure between the first and second substrates with a roller (para [0085]).  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to dispose the polymer wall structure (Hashimoto: 4, Fig. 17) between the first major surface (Hashimoto: upper surface of 2, Fig. 17) and the second major surface (Hashimoto: bottom surface of 1, Fig. 17) by compressing the polymer wall structure (Hashimoto: 4, Fig. 17) between the first and second substrates (Hashimoto: 2 and 1, Fig. 17) with a roller in order to obtain the benefits of securely fixing the first and second substrates together via a sealant material as taught by Yamada (page 1, para [0001]; para [0085]).

Allowable Subject Matter
Claims 5-7, 9, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the method of making a switchable light modulator of claim 5 (having all the combination of features including wherein the recess has a maximum depth (1031, 1032) that is greater than or equal to 5% of the orthogonal distance (121, 122) between the first major surface and the second major surface), the method of making a switchable light modulator of claim 6 (having all the combination of features including wherein the fluid pre-cursor comprises an elastomeric polymer having a glass transition temperature (Tg) less than 20°C), the method of making a switchable light modulator of claim 9 (having all the combination of features including wherein the cavities are between 0.3 mm and 3 cm in longest dimension, and the center-to-center distance of adjacent cavities is between 0.6 mm and 10 cm), the switchable light modulator of claim 12 (having all the combination of features including wherein the recess has a maximum depth (1031, 1032) that is greater than or equal to 5% of the orthogonal distance (121, 122) between the first major surface and the second major surface), the switchable light modulator of claim 14 (having all the combination of features including wherein the cavities are between 0.3 mm and 3 cm in longest dimension, and the center-to-center distance of adjacent cavities is between 0.6 mm and 10 cm), and the switchable light modulator of claim 15 (having all the combination of features including wherein mould parts have differences in the respective shapes of their recesses including variation in the depth and width of the recesses).  Claim 7 is objected to as being dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871